1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTON EWING                                       CASE NO. 16cv0678-LAB (AGS)

12                                      Plaintiff,
                                                       ORDER DENYING MOTION FOR
                         vs.                           SANCTIONS [Dkt. 171]; DENYING
13                                                     MOTION TO HOLD DEFENDANT IN
     K2 PROPERTY DEVELOPMENT, LLC                      CONTEMPT [Dkt. 173]; GRANTING
14
     and DANIEL KLEIN,                                 MOTION TO STRIKE [Dkt. 176]
15                                  Defendants.
16
17
18          On October 4, 2018, this Court found that Defendant Daniel Klein had substantially

19   complied with the terms of a settlement agreement with Plaintiff Anton Ewing that was
20   entered on the record in front of Magistrate Judge Andrew G. Schopler. Accordingly, the

21   Court granted Klein’s motion to enforce the settlement agreement and dismissed the
22   case. Presently before the Court are two motions: Klein’s motion for sanctions against

23   Ewing based on Ewing’s decision to continue litigating a related case in state court, and
24   Ewing’s retaliatory motion to hold Klein in contempt for publicly filing private documents.

25   Dkts. 171, 173. These motions are suitable for disposition without argument and both
26   motions are DENIED. Civ. L.R. 7.1(d). Klein’s related motion to strike is GRANTED. Dkt.
27   176.
28   ///



                                                 -1-
1       1.      Klein’s Motions for Sanctions against Ewing
2            The parties attempted to settle this case twice. The first settlement was entered
3    out-of-court and was never finalized for reasons not relevant here. The second settlement
4    was entered orally on the record in front of Judge Schopler. The terms of the settlement
5    required Klein to provide to Ewing certain documents tying Klein’s company, K2, to other
6    telemarketing firms. After Klein provided the documents late, Ewing reneged on the
7    settlement agreement and continued litigating. Klein then brought a motion to enforce
8    the settlement agreement and the Court granted that motion, finding that Klein had
9    substantially complied with the terms of the agreement. The Court specifically found that
10   the second “settlement agreement supersede[d] any previous settlement agreements”
11   and that the case should be dismissed. Dkt. 160 at 7. Apparently unhappy with this
12   result, Ewing continued litigating a parallel suit in San Diego Superior Court, which is
13   related to the first, out-of court settlement agreement. Klein urges the Court to sanction
14   Ewing for this behavior, which, in Klein’s view, violates the terms of the settlement
15   agreements and this Court’s order of dismissal.
16           It is true that “[d]istrict courts have broad equitable power to order appropriate
17   relief in civil contempt proceedings.” F.T.C. v. EDebitPay LLC, 695 F.3d 938, 945 (9th
18   Cir. 2012). But sanctions are not levied lightly. “Civil contempt . . . consists of a party's
19   disobedience to a specific and definite court order by failure to take all reasonable steps
20   within the party's power to comply.” In re Dual-Deck Video Cassette Recorder Antitrust
21   Litig., 10 F.3d 693, 695 (9th Cir. 1993). “A person should not be held in contempt if his
22   action appears to be based on a good faith and reasonable interpretation of the court's
23   order.” Id. (internal citations and alterations omitted).
24           Sanctions are not warranted here. While the Court was clear in its finding that the
25   in-court settlement agreement superseded the first, it did not issue a “specific and definite”
26   order that Ewing cease any related litigation in state court. Id. Ewing’s decision to do so
27   may be frivolous, but it does not directly contravene this Court’s order. The state court is
28   capable of determining the res judicata effects of this Court’s decisions and sanctioning



                                                  -2-
1    Ewing to the extent his litigation is frivolous or malicious. But that’s for the state court to
2    decide, not this one. Klein’s motion is DENIED. Dkt. 171.
3           2.     Ewing’s Motion to Hold Klein in Contempt
4           In what can only be construed as a retaliatory motion filed in response to Klein’s
5    motion for sanctions, Ewing has filed a motion to hold Klein in contempt for publicly filing
6    documents that Judge Schopler previously ordered to be filed under seal. The gist of his
7    argument is that Judge Schopler ordered the parties to refrain from referencing settlement
8    terms in future filings, and Klein violated this order when he filed his original motion for
9    sanctions, which contained a reference to the dollar amount of the original, out-of-court
10   settlement. Ewing has no leg to stand on here, because he too has publicly filed a
11   document referencing the settlement amount. See San Diego County Superior Court
12   Case No. 37-2018-00022631-CL-BC-CTL, Complaint.1 This is not to suggest that either
13   party is entirely innocent, but simply to rebut Ewing’s argument that he has somehow
14   suffered harm from the disclosure. See Dkt. 172 at 2 (“This disclosure harms Plaintiff in
15   that other telemarketers now know that Plaintiff has accepted these small amounts to
16   dispose of cases. The negative implications and serious harm that this puts upon Plaintiff
17   is material and significant.”). Ewing’s motion to hold Klein in contempt is DENIED.
18   However, Klein’s motion to strike Docket Entry 168—Klein’s original motion for
19   sanctions—is GRANTED, and the clerk is directed to strike that entry from the docket.
20          3.     Conclusion
21          For the reasons above, the competing motions for sanctions are DENIED. Dkts.
22   171, 173. Klein’s motion to strike, (Dkt. 176), is GRANTED and the clerk is directed to
23   strike the entirety of Dkt. 168 from the docket. This case remains closed, and the hearing
24   currently scheduled for February 25, 2019 is VACATED.
25   ///
26
27   1Court orders and filings are proper subjects of judicial notice. See United States v.
28   Black, 482 F.3d 1035, 1041 (9th Cir. 2007).



                                                  -3-
1    As always, the parties are encouraged to work through their disagreements in a
2    professional and courteous manner.
3          IT IS SO ORDERED.
4    Dated: February 20, 2019
5                                          HONORABLE LARRY ALAN BURNS
                                           Chief United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                          -4-
